Title: From George Washington to Henry Knox, 27 April 1787
From: Washington, George
To: Knox, Henry



My dear Sir
Mount Vernon 27th Aprl 1787

Hurried as I am I cannot (not expecting to see you in Philadelpa) withhold the copy of a Paragraph in a letter which came to my hands yesterday from Mr Jefferson, and a translation of the article “Cincinnati” from the Encyclopedie Methodique; forwarded to me by the same Gentleman as they relate to the Society & serve to shew the light in wch it is viewed in France.
I do not know what the Article from the Encyclopedie Methodique contains as it is in French further than from the purport of Mr Jeffersons letter—and being received but yesterday it could not be translated previous to my departure but have desired a Gentleman who lives in my family to do it and have left this letter to be sent with it.
In my present state of mind I can hardly form an opinion whether it will be best to lay the matter before the Society as coming from Mr Jefferson or as from a person of as good information as any in France—I must therefore leave it wholly with you to do as you may think most proper. You know my sentiments from the proceedings of the last General meeting and from my Circular letter. In haste I am yr Affecte Servt

Go: Washington

